EXHIBIT 99.1 For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Earnings for the First Quarter of 2011 Midland Park, NJ – May 2, 2011 – Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, announced today results for the first quarter ended March 31, 2011.Net income for the three months ended March 31, 2011 was $483,000, or $0.06 per diluted common share, as compared to net income of $871,000, or $0.13 per diluted common share, for the three months ended March 31, 2010.After dividends on preferred stock and accretion, the net income available to the common stockholders was $345,000 for 2011 compared to $734,000 for 2010. “We are pleased to report the Corporation was profitable during the first quarter of 2011 despite the effect of the extended economic downturn,” said Paul Van Ostenbridge, Stewardship Financial Corporation’s President and Chief Executive Officer. Net interest income was $5.9 million in the first quarter of 2011 compared to $6.2 million a year earlier.For the three months ended March, 31, 2011, the net interest spread and margin was 3.59% and 3.84%, respectively, which represents a decline from the 3.74% and 4.08%, respectively, reported for the three months ended March 31, 2010.The current period yield on earning assets of 4.99%, compared to an earning asset yield of 5.58% for the three months Press Release - Midland Park NJ Stewardship Financial Corporation continued May 2, 2011 ended March 31, 2010, reflects the effect of a prolonged low interest rate environment as well as the impact of nonaccrual loans.The cost of interest-bearing liabilities declined to 1.40% for the three months ended March 31, 2011 as compared to 1.84% reported for the same prior year period. The Corporation recorded a $1.675 million provision for loan losses for the three months ended March 31, 2011 compared to a provision for loan losses of $1.550 million for the March 2010 period.The total allowance for loan losses increased to 2.15% of total loans from a comparable ratio of 1.88% at December 31, 2010 and 1.77% at March 31, 2010. Commenting on the Corporation’s loan loss provision, Van Ostenbridge stated, “Negative economic trends persist and while we are reporting a rise in level of nonperforming loans in the first quarter of 2011, we are aggressively addressing all the problem loans.”Non-performing loans increased to $24.1 million, or 5.25% of total loans at March 31, 2011, compared to $22.6 million, or 5.01% at December 31, 2010.Van Ostenbridge continued, “As our problem loan portfolio migrates through the workout process, we continue to implement loan work out strategies to improve asset quality and maximize loan repayments.While our total nonperforming assets remain at elevated levels, improvement in this area continues to be our top priority as we believe these efforts will be key drivers in improving Stewardship Financial Corporation’s future profitability.We have engaged outside workout consultants in addition to bringing on new experienced associates to help us achieve this goal,” offered Van Ostenbridge. The Corporation reported noninterest income of $1.1 million for the three months ended March 31, 2011 compared to $1.0 million for the equivalent prior year period.Noninterest income for the current year period reflects $404,000 of gains on sales of mortgage loans compared to $55,000 of such gains for the three months ended March 31, 2010.While the 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued May 2, 2011 Corporation did not have investment sales in the 2011 period, during the first quarter of 2010, the Corporation realized a $328,000 gain on sale of securities.In addition, 2011 noninterest income included increased fees and service charges when compared to the same period last year. Noninterest expenses for the three months ended March 31, 2011 were $4.7 million as compared to $4.4 million in the comparable prior year period.The noninterest expenses include the costs, such as legal and other collection related expenses, incurred in connection with the managing of nonperforming assets. Total assets at March 31, 2011 reached $700.9 million, representing a $12.8 million increase from assets of $688.1 million at December 31, 2010.Increases in cash and cash equivalents as well as securities reflect planned additional liquidity.Gross loans receivable increased $7.6 million from December 31, 2010, reflecting a positive trend of increasing loan demand. Total deposits were $591.5 million at March 31, 2011, reflecting $15.9 million of continued strong deposit growth when compared to deposits of $575.6 million at December 31, 2010.The overall 2.8% growth in deposits during the first quarter of 2011 consisted of $2.1 million of interest-bearing and $13.8 million of non-interest bearing accounts. Capital levels continue to exceed the regulatory requirements for a “well capitalized” institution with a tier 1 leverage ratio of 8.65% and total risk based capital ratio of 13.47% Van Ostenbridge summarized, “We are devoting substantial attention to reducing our nonperforming loans, utilizing both internal and external resources to execute our workout strategies.Historically low interest rates and general economic conditions within our markets continue to pressure earnings.Nevertheless, we are operating from a position of strength with 6 Press Release - Midland Park NJ Stewardship Financial Corporation continued May 2, 2011 strong liquidity and a solid capital base.We continue to focus on new loan growth funded by our sound development of core deposits.This deposit driven growth will form the foundation of our future growth and profitability.” Stewardship Financial Corporation’s subsidiary, the Atlantic Stewardship Bank, has 13 banking offices in Midland Park, Hawthorne (2), Montville, North Haledon, Pequannock, Ridgewood, Waldwick, Wayne (3), Westwood and Wyckoff, New Jersey.The bank is known for tithing 10% of its pre-tax profits to Christian and local charities.The Bank is currently celebrating its twenty–fifth year of operation.To date, the Bank’s total tithe donations exceed $7.3 million. We invite you to visit our website at www.asbnow.com for additional information. The information disclosed in this document contains certain “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “plan,” “estimate,” and “potential.”Examples of forward looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of the Corporation that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include: changes in general, economic and market conditions, legislative and regulatory conditions, or the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from operations and investments. 7 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) (unaudited) March 31, December 31, March 31, Selected Financial Condition Data: Cash and cash equivalents $ $ $ Securities available for sale Securities held to maturity FHLB Stock Loans receivable: Loans receivable, gross Allowance for loan losses ) ) ) Other, net ) ) ) Loans receivable, net Loans held for sale Other assets Total assets $ $ $ Total deposits $ $ $ Other borrowings Subordinated debentures Securities sold under agreements to repurchase Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Book value per common share $ $ $ Equity to assets % % % Asset Quality Data: Nonaccrual loans $ $ $ Loans past due 90 days or more and accruing - - - Restructured loans Total nonperforming loans Other real estate owned - Total nonperforming assets $ $ $ Non-performing loans to total loans % % % Non-performing assets to total assets % % % Allowance for loan losses to nonperforming loans % % % Allowance for loan losses to total gross loans % % % 8 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) For the three months ended March 31, Selected Operating Data: Interest income $ $ Interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income: Fees and service charges Bank owned life insurance 80 86 Gain on sales of mortgage loans 55 Gain on calls and sales of securities - Other 89 73 Total noninterest income Non-interest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing FDIC insurance premium Charitable contributions Other Total noninterest expenses Income before income taxes Income tax expense Net income Dividends on preferred stock and accretion Net income available to common stockholders $ $ Weighted avg. no. of diluted common shares Diluted earnings per common share $ $ Return on average common equity % % Return on average assets % % Yield on average interest-earning assets % % Cost of average interest-bearing liabilities % % Net interest rate spread % % Net interest margin % % 9
